Citation Nr: 9905413	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder, 
claimed as secondary to service-connected residuals of a left 
shoulder dislocation. 

2.  Entitlement to service connection for neck and upper back 
conditions, as secondary to service-connected residuals of a 
left shoulder dislocation.  

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected residuals 
of a left shoulder dislocation.

4.  Entitlement to service connection for loss of sensation 
of the left hand, claimed as secondary to service-connected 
residuals of a left shoulder dislocation.

5.  Entitlement to a convalescent rating pursuant to 38 
C.F.R. § 4.30 (1998) for a left shoulder arthroscopy 
performed in September 1994.  

6.  Entitlement to an increased evaluation for residuals of a 
left shoulder dislocation, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an effective date earlier than March 11, 
1991 for the grant of service connection for a left shoulder 
dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1959 to 
April 1963.  

In a November 1992 decision, the Board of Veterans' Appeals 
(the Board) granted the veteran service connection for a left 
shoulder disability.  The Department of Veterans Affairs (VA) 
Regional Office in Los Angeles, California (the RO) 
subsequently assigned a 10 percent disability rating.

The issues listed on the title page of this decision arise 
from March 1993, March 1995, and September 1995 rating 
determinations of the RO.  

In December 1995, the Board informed the veteran that at the 
time of the Board's November 1992 decision, his claims folder 
had been handled by a Board attorney who was later convicted 
of tampering with veterans' claims files.  It was indicated 
that a review had not led to any suspicion that his claims 
folder had been tampered with.  The veteran was informed that 
he or his representative could review the file personally in 
order to determine whether any records were missing.  It does 
not appear that the veteran responded to that letter. 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's current 
ulcer condition was caused or aggravated by his service-
connected residuals of a left shoulder dislocation.  

2.  There is no competent evidence that the veteran's upper 
back or neck disorders were caused or aggravated by his 
service-connected residuals of a left shoulder dislocation.  

3.  There is no competent medical evidence demonstrating that 
the veteran currently has a psychiatric disorder.  

4.  There is no competent evidence that the veteran's current 
left hand loss of sensation was caused or aggravated by his 
service-connected residuals of a left shoulder dislocation.

5.  The veteran's initial application for compensation 
benefits, as it relates to his left shoulder dislocation, was 
not received until March 11, 1991.  


CONCLUSIONS OF LAW

1.  The claim of service connection for an ulcer condition as 
secondary to the service-connected residuals of a left 
shoulder dislocation is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of service connection for upper back and neck 
disorders as secondary to the service-connected residuals of 
a left shoulder dislocation is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of service connection for upper back and neck 
disorders as secondary to the service-connected residuals of 
a left shoulder dislocation is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of service connection for loss of sensation of 
the left hand as secondary to the service-connected residuals 
of a left shoulder dislocation is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for an effective date earlier than March 11, 
1991, for an award of service connection for a left shoulder 
dislocation have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Relevant law and regulations

Service connection

Under the provisions of 38 U.S.C.A. § 1131 (West 1991), 
service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty.  Service connection will also be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(1997).  The United States Court of Veterans Appeals (Court) 
has held that when a service-connected disability aggravates 
but is not the proximate cause of a non-service-connected 
disability, the veteran is entitled to service connection for 
the portion of the severity of the non-service-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Well grounded claims

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence 
that the claims are well grounded. 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps. An allegation that a disorder is 
service-connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, at 1468.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Therefore, if the determinant issue is one 
of medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  If the claimed 
disability is manifested by observable symptoms, lay evidence 
of symptomatology may be adequate to show the nexus between 
the current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469. VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Ulcer Condition

Factual background

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of an upset 
stomach in November 1961.  There were no further complaints 
or findings of stomach problems inservice.  On the veteran's 
March 1963 service separation examination, normal findings 
were reported for the veteran's abdomen and viscera.  On his 
service separation report of medical history, the veteran 
checked the "no" box when answering whether he had or ever 
had had stomach problems.  

In February 1991, the veteran was seen with complaints of 
epigastric cramping and a burning pain which was worse 
sometimes with food.  It was the examiner's assessment that 
the veteran had abdominal pain, ? pancreatitis, ? PUD, ? 
gallstones.  

An endoscopy performed later that month revealed two ulcers 
in the duodenal bulb, one which was 1.5 centimeters wide and 
.5 centimeters deep with raised edges at eleven o'clock, and 
one which was 1 centimeter wide and 4 millimeters deep with 
raised edges at one o'clock.  

In May 1991, the veteran was seen with abdominal pain.  An 
assessment of chronic cholecystitis was rendered at this 
time.  

In May 1994, the veteran requested service connection for 
ulcers as secondary to his service-connected left shoulder 
disorder.  

While hospitalized for his September 1994 left shoulder 
arthroscopy, the veteran was noted to have had a past history 
of remarkable Barrett's esophagitis.  

Analysis

The Board has concluded that the veteran has not presented 
evidence of a well-grounded claim of service connection for 
an ulcer condition secondary to his service-connected 
residuals of a left shoulder dislocation.  

While the veteran has expressed his belief that his ulcer 
condition is related to his service-connected residuals of 
his left shoulder dislocation, he is not medically qualified 
to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  There has been no competent medical evidence 
submitted relating the veteran's ulcer condition to his 
service-connected residuals of a left shoulder dislocation 
either directly or via aggravation.  

As there has been no competent medical evidence submitted 
attributing the ulcer condition in any way to his service-
connected residuals of a left shoulder dislocation, the claim 
is not well grounded and must be denied.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).


Neck and Upper Back Condition

Factual background

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of a 
neck or upper back disorder inservice.  On the veteran's 
March 1963 service separation examination, normal findings 
were reported for the spine and the upper extremities.  
Normal neurological findings were also reported at that time.  
On his service separation report of medical history, the 
veteran checked the "no" boxes when asked if he had or had 
had arthritis or rheumatism; bone, joint, or other 
deformities; or neuritis.  

X-rays taken of the veteran's cervical spine in November 1992 
revealed narrowing of the interspace between C-5 and C-6 and 
C-6 and C-7 on a degenerative basis.  

At the time of a May 1993 VA examination, the veteran 
reported that he began to develop pain over the posterior 
neck one year earlier and that the neck pain was gradually 
increasing in frequency and severity.  It was the examiner's 
impression that the cause of the neck pain was believed to be 
chronic cervical muscle strain and that the degenerative 
arthritis of the cervical spine was believed to be a 
contributory cause of the veteran's posterior neck pain.  

In May 1994, the veteran requested service connection for his 
neck and upper back disorder as secondary to his service-
connected left shoulder disorder.  He indicated that it was 
his belief that the arthritis in his left shoulder had spread 
to his neck.  

At the time of a July 1994 VA outpatient visit, the veteran 
reported having left-sided neck pain.  In January 1995, the 
veteran was afforded additional VA x-rays.  The x-rays 
revealed degenerative disc disease of the lower cervical 
spine at C5-6 and C6-7. 

Analysis

The Board is of the opinion that the veteran has not 
presented evidence of a well-grounded claim of service 
connection for an upper back or neck disorder as secondary to 
his service-connected residuals of a left shoulder 
dislocation.  

While the veteran has expressed his belief that his upper 
back and neck disorders are related to his service-connected 
residuals of his left shoulder dislocation, he is not 
medically qualified to render such an opinion.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  There has been no competent 
medical evidence submitted relating the veteran's upper back 
and neck disorders to his service-connected residuals of a 
left shoulder dislocation, either directly or by aggravation.  

As there has been no competent medical evidence submitted 
attributing the current residuals of a neck or upper back 
disorder in any way to his service-connected residuals of his 
left shoulder dislocation, the claim is not well grounded and 
must be denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Psychiatric Disorder

Factual background

A review of the veteran's service medical records 
demonstrates that that there were no complaints or findings 
of a psychiatric disorder inservice.  At the time of the 
veteran's March 1963 service separation examination, normal 
psychiatric findings were reported.  On his March 1963 
service separation report of medical history, the veteran 
checked the "no" box when answering whether he had or had 
had nervous trouble of any sort.  

Analysis

There have also been no findings or diagnoses of a 
psychiatric disorder subsequent to service.  While the 
veteran has expressed his belief that his psychiatric 
disorder is related to his service-connected residuals of his 
left shoulder dislocation, he is not medically qualified to 
render such an opinion.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  The veteran's claim for service connection is not 
well grounded as there is no competent evidence of a current 
psychiatric disorder.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); see Gilpin v. Brown,  155 F.3d 1353 (Fed. 
Cir. 1998).  The Board also notes that there is no competent 
evidence of a nexus between a psychiatric disorder (assuming 
for the sake of argument that the current record contains 
competent evidence of such a disorder) and the veteran's 
service-connected residuals of a left shoulder dislocation.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

Accordingly, the veteran's claim of entitlement is denied 
because it is not well grounded. 



Loss of Sensation of the Left Hand

Factual background

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings with 
regard to a left hand disorder.  At the time of the veteran's 
March 1963 service separation examination, normal findings 
were reported for the upper extremities.  Normal neurological 
findings were also recorded at that time.  On his March 1963 
service separation report of medical history, the veteran 
checked the "no" box when asked if he had paralysis, 
lameness, or neuritis.  

In a May 1994 statement in support of claim, the veteran 
reported that his left hand would lose sensation.  

VA outpatient treatment records received demonstrate that the 
veteran was seen in May 1994 with complaints of left shoulder 
pain.  The physician noted that the results of an MRI study 
revealed that the veteran had changes in the cervical spine 
which could cause some nerve impingement and that an 
electrodiagnostic study confirmed the above.  He noted that 
this was an old problem that was causing pain and that it was 
nonprogressive.  The physician also indicated that the 
veteran had evidence of a chronic rotator cuff irritation on 
the left.  He noted that, together, these problems caused 
some degree of shoulder and radiating arm pain and weakness, 
especially with repetitive overhead duties and/or heavy 
lifting of the left upper extremity.  He also indicated that 
the veteran reported some sensation loss on the dorsum of the 
left hand.  The physician noted that this was non disabling 
and was possibly related to the neck pathology.  

In January 1995, the veteran was seen with complaints of pain 
around his left eye and face.  He was subsequently admitted 
to the hospital to rule out seizures and TIA's.  While 
hospitalized, the veteran reported having one episode of 
weakness and numbness in his left arm that lasted for 
approximately one hour.  Several days later, the veteran 
reported having a tingling sensation in his left hand.  The 
veteran complained of tingling in his left hand with 
weakness.  He denied any numbness or muscle spasm.  It was 
the examiner's assessment that the veteran had an altered 
sensation related to his seizure disorder.  

Analysis

The Board is of the opinion that the veteran has not 
presented evidence of a well-grounded claim of entitlement to 
service connection for loss of sensation of the left hand as 
secondary to his service-connected residuals of a left 
shoulder dislocation.  

While the veteran and his wife have expressed their beliefs 
that his loss of sensation of the left hand is related to his 
service-connected residuals of his left shoulder dislocation,  
they are not medically qualified to render such an opinion.  
See Velez and Grottveit, supra.  There has been no competent 
medical evidence submitted relating the veteran's loss of 
sensation of the left hand to his service-connected residuals 
of his left shoulder dislocation, either directly or by 
aggravation.  The competent evidence of record tends to belie 
such a relationship.  At the time of the veteran's May 1994 
outpatient visit, the examiner thought the loss of sensation 
was related to his non service-connected neck pathology.  At 
the time of his January 1995 hospitalization, the veteran's 
loss of sensation was thought to be related to his non 
service-connected seizure disorder.  

As there has been no competent medical evidence submitted 
attributing any loss of sensation in the left hand to his 
service-connected residuals of a left shoulder dislocation, 
the claim is not well grounded and must be denied.  See 
38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Additional comments

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim. 38 U.S.C.A. § 5107(a).  VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Board finds that the veteran 
has been provided with adequate notice of the basis for 
denial of his claims by the RO.  The Court has recently held 
that the obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996). In 
this case, VA is not on notice of any known and existing 
evidence which would render the veteran's claim plausible. 
The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well 
grounded.  In particular, as appropriate, competent medical 
evidence of a current disability and/or a nexus between such 
current disability and his service-connected  left shoulder 
dislocation would be needed in order to make the claim well 
grounded.  

II.  Earlier Effective Date

Relevant law and regulations

If a claim for service connection is received within one year 
after separation from active service, the effective date for 
the grant of service connection for a disability will be the 
day following separation from service; otherwise, if a claim 
for service connection is filed more than one year after 
separation from service, or if a claim is reopened after a 
final disallowance, the effective date for the grant of 
service connection for a disability will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

Factual background

A review of the record demonstrates that the veteran's 
initial application for a left shoulder disorder was received 
on March 11, 1991.  In November 1992, the Board granted 
service connection for a left shoulder disability.  In a 
March 1993 rating determination, the RO assigned a 
noncompensable disability evaluation for residuals of a left 
shoulder dislocation, with an effective date of March 11, 
1991.  In a February 1994 rating determination, the RO 
assigned a 10 percent disability evaluation for residuals of 
a left shoulder dislocation, with an effective date of March 
11, 1991.  

In August 1994, the veteran indicated that the award of VA 
benefits should be as of to the date of his separation from 
service in 1963.  At his August 1995 hearing, the veteran 
testified that his left shoulder had bothered him since his 
separation from service.  He indicated that he was first 
treated for his shoulder disorder in 1991.  The veteran 
reported that he had been told by a VA representative that he 
should have filed for service connection from the date of his 
separation from service.  

Analysis

While the Board is sympathetic to the testimony of the 
veteran, in order for an effective date as of the date of his 
separation from service to be awarded, the application for 
his residuals of a left shoulder dislocation would have had 
to have been received within one year from the date following 
his separation from active duty.  38 C.F.R. § 3.400.  It is 
undisputed that his claim of entitlement to service 
connection was not received until March 1991.  In the absence 
of a finding that he filed his request for service connection 
within one year of his separation from service, service 
connection must be awarded on the date of the receipt of the 
claim or date entitlement arose, whichever is later.  The 
veteran was discharged in April 1963 and did not file his 
claim for service connection until March 1991.  Both the 
veteran and the Board are bound by the existing law and 
regulations, which in this case, preclude an award of an 
effective date earlier than March 11, 1991.

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) 
(1995).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992). An informal claim must identify the benefit sought. 
38 C.F.R. § 3.155(a) (1995). 

There is no contention that the veteran filed a claim of 
entitlement to service connection for his left shoulder 
disability earlier than March 1991.  The Board, on its own 
initiative, has reviewed the record and been unable to 
identify any earlier communication from the veteran which 
could be interpreted as a formal or informal claim for such 
benefits.   

For the reasons and bases stated above, the Board finds that 
the veteran's claim of entitlement to an earlier effective 
date for service connection for his left shoulder disability 
must be denied.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Veterans Appeals held 
that, in a case in which, as here, the law is dispositive of 
the claim, then the claim must, as a matter of law, be denied 
because of the absence of legal merit or lack of entitlement 
under the law.
 

ORDER

Service connection for an ulcer condition as secondary to 
service-connected residuals of a left shoulder dislocation is 
denied.  

Service connection for upper back and neck disorders as 
secondary to service-connected residuals of a left shoulder 
dislocation is denied.  

Service connection for a psychiatric disorder as secondary to 
service-connected residuals of a left shoulder dislocation is 
denied.  

Service connection for loss of sensation of the left hand as 
secondary to service-connected residuals of a left shoulder 
dislocation is denied.  

Entitlement to an effective date earlier than March 11, 1991 
for the grant of service connection for residuals of a left 
shoulder dislocation is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to a claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  That duty includes 
obtaining medical records where indicated by the facts and 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

With regard to the veteran's claim for a convalescent rating 
pursuant to 38 C.F.R. § 4.30 (1998) for a left shoulder 
arthroscopy performed in September 1994, the Board notes that 
at the time of his August 1995 hearing, the veteran testified 
that he had to wear a sling following his September 1994 
surgery.  He further indicated that that he received physical 
therapy for a period of two to three months following his 
surgery.  It does not appear that these records have been 
associated with the claims folder.  

At his August 1995 personal hearing, the veteran testified as 
to having pain and limitation of motion with regard to his 
left shoulder.  He reported that that the pain sometimes made 
it impossible to lift anything or to move in any condition 
without extreme pain.  

With regard to the veteran's claim for an increased 
evaluation for his service-connected residuals of a left 
shoulder dislocation, the Board notes that the Court in the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995) held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided by the Court in 
DeLuca must be followed in adjudicating the veteran's 
increased rating claims.  However, in that regard, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The Board believes that the evidence of record is 
insufficient to make a determination as to whether an 
increased evaluation is warranted.  The most recent VA 
examination does not contain sufficient information to 
properly determine if an increased evaluation is warranted.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder copies of any 
treatment records relating to treatment 
or physical therapy required as a result 
of the veteran's September 1994 left 
shoulder arthroscopy.  

2.  The RO should request that the 
veteran supply the names, dates, and 
places, of any individuals or treatment 
facilities that have treated him for any 
left shoulder disorder since September 
1994.  After having received proper 
authorization from the veteran, the RO 
should obtain copies of any records not 
already included in the claims file and 
associate them with the claims file.

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the current severity of his 
service-connected residuals of a left 
shoulder dislocation.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  If loss of range of motion 
is present, the examiner should comment 
on whether the loss of range of motion is 
mild, moderate, or severe as well as the 
reason for the loss of motion.  The 
examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to his left shoulder and to make 
specific findings as to whether each 
complaint is related to the service-
connected residuals of the left shoulder 
dislocation.  The examiner is further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  

The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected residuals of a left 
shoulder dislocation?  

	(b) Do the service-connected 
residuals of a left shoulder dislocation 
cause weakened movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to residuals 
of a left shoulder dislocation, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the residuals of a left 
shoulder dislocation, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected residuals of a left shoulder 
dislocation.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Thereafter, the RO should 
readjudicate the issue of an increased 
evaluation for residuals of a left 
shoulder dislocation, including 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca v. Brown; and the issue of 
entitlement to a convalescent rating 
pursuant to 38 C.F.R. § 4.30 (1998) for a 
left shoulder arthroscopy performed in 
September 1994.  

If any of the benefits sought on appeal remain denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case with regard to the 
additional development and the reasons for the decision 
rendered.  They should be afforded the requisite opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  No action 
is required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

